             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )
                                             )
-vs-                                         )         Case No. CR-17-290-D
                                             )
DANIEL WEBSTER KEOGH and                     )
DANIELLE KEOGH                               )
a/k/a DANIELLE E. TRUITT,                    )
                                             )
                    Defendants.              )


                                        ORDER

       Before the Court are Defendant Daniel Webster Keogh’s Motion to Dismiss

Counts 12 through 23 of the Indictment for Failure to Produce Relevant, Classified

Materials [Doc. No. 99] and Danielle Keogh’s Motion to Join [Doc. No. 103] in that

Motion. On February 10, 2020, the Court resolved issues presented under the Classified

Information Procedures Act (“CIPA”), 18 U.S.C. App. III § 4, and promptly thereafter, the

government produced to Defendants substitutes for the relevant, classified documents that

are the subject of the Motions. Accordingly, by Order of February 20, 2020, the Court

directed Defendants to identify any issue raised by the Motions that remains unresolved.

Neither defendant has made a timely filing in response to the February 20 Order that

identifies a remaining issue. The Court therefore finds that the Motions are moot.

       IT IS THERFORE ORDERED that Defendant Daniel Webster Keogh’s Motion to

Dismiss Counts 12 through 23 of the Indictment for Failure to Produce Relevant, Classified

Materials [Doc. No. 99] is DENIED. Further, Danielle Keogh’s Motion to Join Defendant
Daniel Webster Keogh’s Motion to Dismiss Counts 12 through 23 of the Indictment for

Failure to Produce Relevant, Classified Materials [Doc. No. 103] is DENIED.

      IT IS SO ORDERED this 6th day of March, 2020.




                                          2
